Name: Council Implementing Regulation (EU) 2018/324 of 5 March 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 6.3.2018 EN Official Journal of the European Union L 63/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/324 of 5 March 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(5) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017 the Council adopted Regulation (EU) 2017/1509. (2) On 15 February 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of an individual subject to restrictive measures. (3) Annex XIII to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIII to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) OJ L 224, 31.8.2017, p. 1. ANNEX In Annex XIII to Regulation (EU) 2017/1509, entry 52 under the heading (a) Natural persons is replaced by the following: 52. Ri Su Yong DOB: 25.6.1968 Nationality: DPRK Passport No: 654310175 Address: n/a Gender: male Served as Korea Ryonbong General Corporation representative in Cuba 2.6.2017 Official for Korea Ryonbong General Corporation, specialises in acquisition for DPRK's defence industries and support to Pyongyang's military-related sales. Its procurements also probably support the DPRK's chemical weapons programme.